Case 2:20-cr-00173-NR Document 39 Filed 09/02/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

USA
Plaintiff
VS. No. 20-cr-173-2

CHRISTOPHER WEST
Defendant

HEARING HELD: DETENTION

Before MAGISTRATE JUDGE MAUREEN P. KELLY

eek c — ; ;

a ;
CTA 5 4 ee Me ON EP hy roy te MALS ls *
wo VAAL OAROHLEN. Sar ior Wa. lbgs

 

‘Appear for Plaintiff Appear for Defendant

 

 

 

 

 

 

 

 

i 4 Ry 4 y
: Siate ngs 2 iP LS Ra. SS cS dy eo
Hearing begun “42 (0020 € WSR. Defendant Present “ies: Shp wwCecs
Vf
: Sit peo mi VER. C R Deemetic, Wit iosasn:
Hearing concluded *{s Oe. © 4A LR Ss ourt Reporter Aceancs. Wis esate
WITNESSES:
For Plaintiff For Defendant
3 ‘ Yo kG \ wT; C Ry CRY
FATES coperess og eke Detorcowd sae, ok Fe
Soh

i

=~ grhs \ * & 7 ‘ —
Go UENO ALO. PMG ins

‘
Nl

 

The Court determines that the defendant shall be -

 

 

 
